PER CURIAM.
Among other contentions, defendant questions the denial of his motion to vacate judgment and sentence pursuant to Criminal Procedure Rule One (now Rule 1.850, 33 F.S.A.) on the ground that his extrajudicial confession was admitted into evidence without a sufficient determination of its voluntariness.
We have carefully reviewed the record and considered all of defendant’s arguments which we find to be without merit.
*174Affirmed on the authority of Wade v. State, Fla.App.1967, 204 So.2d 235; Brown v. Wainwright, 5 Cir. 1968, 394 F.2d 153; Johnson v. New Jersey, 1966, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882; State v. Outten, Fla.1968, 206 So.2d 392; and Tolar v. State, Fla.App.1967, 196 So.2d 1.
CROSS, C. J., and McCAIN and REED, JJ-, concur.